ACCEPTED
                                                                                                    04-15-00705-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                             12/23/2015 11:07:50 AM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK

                           IN THE FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                                                                 FILED IN
EATON COMMERCIAL, L.P.,                          §                        4th COURT OF APPEALS
    Appellant,                                   §                         SAN ANTONIO, TEXAS
                                                 §                       12/23/2015 11:07:50 AM
VS.                                              §          APPEAL    NO. 04-15-00705-CV
                                                                            KEITH E. HOTTLE
                                                 §                                Clerk
PARADIGM HOTEL SA RIVERWALK, LP                  §
    Appellee.                                    §

                      NOTICE OF CHANGE OF ADDRESS OF COUNSEL

        Notice is hereby given that effective January 1, 2016, the address and contact information

of William W. Sommers, undersigned counsel, will change to the following:

William W. Sommers
Langley & Banack, Inc.
745 E. Mulberry Ave. Suite 900
San Antonio, TX 78212
phone (210) 736-6600
fax (210) 735-6889
email wsommers@langleybanack.com


                                                 Respectfully submitted,

                                                 GARDNER LAW
                                                 745 E. Mulberry, Suite 500
                                                 San Antonio, Texas 78212-3167
                                                 Telephone: (210) 733-8191
                                                 Telecopier: (210) 733-5538
                                                 Email: wsommers@gardnertx.com

                                                 By:/s/ William W. Sommers__________
                                                    WILLIAM W. SOMMERS
                                                    State Bar No. 18842600

                                                 ELIZABETH H. CONNALLY
                                                 State Bar No. 24073635
                                                 EARL & CONNALLY, PLLC
                                                 601 N.W. Loop 410, Suite 390
                                                 San Antonio Texas 78216
                                                 Telephone: (210) 222-1500
                                                 Email: ehconnally@eclegal.biz



[7612.024/822838/1]                        -1-
                                                  ATTORNEYS FOR EATON
                                                  COMMERCIAL, L.P.

                              CERTIFICATE OF SERVICE

      This is to certify that on the 23rd day of December 2015, a true and correct copy of the
above and foregoing was served on the following pursuant to the Texas Rules of Appellate
Procedure.

        Stephanie O’Rourke                        VIA E-FILING
        Gabriel Head
        COKINOS, BOSIEN & YOUNG
        10999 West IH-10, Suite 800
        San Antonio, Texas 78230


                                                  /s/ William W. Sommers_________
                                                  WILLIAM W. SOMMERS




[7612.024/822838/1]                      -2-